Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.	
Formal Matters
Applicant's response, filed 07 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1, 3-6, 9, 11-14, 17, and 19-25 are currently pending and have been examined.
Claims 1, 5, 9, 13, 17, and 19 have been amended.
Claims 1, 3-6, 9, 11-14, 17, and 19-25 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 01 July 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9, 11-14, 17, and 19-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 3-6, 9, 11-14, 17, and 19-25 are drawn to a method, manufacture, or device, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for implementing an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug in part performing the steps of identifying, by the expectedness cognitive service, a set of inputs including a suspect drug, an adverse event, and context features based on the patient case; mapping, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers; determining, by the expectedness binary classifier, a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories based on the combination of weighted outputs; and generating and outputting, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 9 recites a computer program product for implementing an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug in part performing the steps of identify, by the expectedness cognitive service, a set of inputs including a suspect drug, an adverse event, and context features based on the patient case map, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers; determine, by the expectedness binary classifier, a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories based on the combination of weighted outputs; and generate and output, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 17 recites a computing device for implementing an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug in part performing the steps of identifying, by the expectedness cognitive service, a set of inputs including a suspect drug, an adverse event, and context features based on the patient case; map, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers; determine, by the expectedness binary classifier, a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories; and based on the combination of weighted outputs; and generate and output, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 9, and 17 recite receiv[e/ing], by the expectedness cognitive service executing in the data processing system, a patient case. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 9, and 17 recite process[ing], by a neural network component and a dense layer component within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs. Furthermore, claims 1, 9, and 17 recite wherein the dense layer component is a fully connected neural network layer having input nodes and output nodes wherein each input node is connected to each output node, and wherein the output nodes provide inputs to an expectedness binary classifier within the expectedness cognitive service. The neural network component and a dense layer component within the expectedness cognitive service only server as a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer as they recite only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (MPEP § 2106.05(f)(1)). Furthermore, by not generating, training, or updating the neural network component’s or dense layer component’s model, the use of said models are only recited as tools which only serve to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 1 recites a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor. The Specification does not provide specific structure for the data processing system, but instead provides that any general and/or specialized computer system would suffice (Detailed Description in ¶ 0030-37). The use of a data processing system comprising a processor and a memory, in this case to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, only recites the data processing system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 9 recites a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program comprises instructions. The Specification does not provide specific structure for the computer program product and corresponding hardware, but instead provides that any general and/or specialized computer system would suffice (Detailed Description in ¶ 0030-37). The use of a data processing system comprising a processor and a memory, in this case to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, only recites the computer program product as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claim 17 recites computing device comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions. The Specification does not provide specific structure for the computer device and corresponding hardware, but instead provides that any general and/or specialized computer system would suffice (Detailed Description in ¶ 0030-37). The use of a computing device comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions, in this case to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, only recites the computer device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor. Claim 9 recites a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program comprises instructions. Claim 17 recites computing device comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 9, and 17 recite receiving, by the expectedness cognitive service executing in the data processing system, a patient case. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claims 1, 9, and 17 recite process[ing], by a neural network component and a dense layer component within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs and wherein the dense layer component is a fully connected neural network layer having input nodes and output nodes wherein each input node is connected to each output node, and wherein the output nodes provide inputs to an expectedness binary classifier within the expectedness cognitive service. The use of a neural network for classifying pharmacology adverse events is well understood, routine, and conventional as evidenced by (1) Athey et al. (US Patent App No 2018/0330824)(see the Detailed Description in ¶ 0069 teaching on a neural network for determining adverse drug event classification from input data); (2) Trung et al., Adverse Drug Reaction Classification With Deep Neural Networks, Proceedings of COLING 2016: Technical Papers 877-887 (2016)(see the Abstract teaching on utilizing a neural network for classification of adverse drug reactions); and (3) Ralph Edwards and Jeffery K Aronson, Adverse drug reactions: definitions, diagnosis, and management, 356(9237) The Lancet 1255-1259 (Oct 7, 2000)(see the Abstract on p. 1255 and § Surveillance on p. 1258 in col 2 teaching on a neural network for classifying adverse drug interactions). Therefore, the neural network additional element is not sufficient to amount to significantly more than the recited judicial exception. Furthermore, a neural network utilizing the elements of a word embedding and dense layer component is considered well understood, routine, and conventional. This position is supported by (1) Jason Brownlee, How to Use Word Embedding Layers for Deep Learning with Keras, Machine Learning Mastery – Deep Learning for Natural Language Processing (Oct 4, 2017); (2) Zhang et al., Multi-Task Label Embedding for Text Classification, Proceedings of the 2018 Conference on Empirical Methods in Natural Language Processing 4545–4553 (Nov 4, 2018); and (3) Jason Brownlee (2), Primer on Neural Network Models for Natural Language Processing, Machine Learning Mastery – Deep Learning for Natural Language Processing (Sept 5, 2017). Therefore, the use of a neural network (whether a multitask convolutional or bidirectional LSTM) utilizing word embedding and dense layer components is not sufficient to amount to significantly more than the recited judicial exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
The dependent claims 3-6, 11-14, and 19-22, and 25 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1, 9, or 17 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 9, and 17, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Claims 23 and 24 recite wherein the neural network component comprises a multitask convolutional neural network and wherein the neural network component comprises a bidirectional long short-term memory (LSTM) neural network respectively. The Specification does not provide specific structure for the cognitive model’s neural network, but provides the specific function of classifying expectedness of adverse events with respect to suspect drugs (Detailed Description in ¶ 00110-112). The use of a neural network, in this case to classify expectedness of adverse events with respect to suspect drugs, only recites the neural network as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, the use of a neural network (whether a multitask convolutional or bidirectional LSTM) for classifying pharmacology adverse events is well understood, routine, and conventional as evidenced by (1) Athey et al. (US Patent App No 2018/0330824)(see the Detailed Description in ¶ 0069 teaching on a neural network for determining adverse drug event classification from input data); (2) Trung et al., Adverse Drug Reaction Classification With Deep Neural Networks, Proceedings of COLING 2016: Technical Papers 877-887 (2016)(see the Abstract teaching on utilizing a neural network for classification of adverse drug reactions); and (3) Ralph Edwards and Jeffery K Aronson, Adverse drug reactions: definitions, diagnosis, and management, 356(9237) The Lancet 1255-1259 (Oct 7, 2000)(see the Abstract on p. 1255 and § Surveillance on p. 1258 in col 2 teaching on a neural network for classifying adverse drug interactions). Therefore, the neural network (whether a multitask convolutional or bidirectional LSTM) additional element is not sufficient to amount to significantly more than the recited judicial exception.

For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1, 3-6, 9, 11-14, 17, and 19-25 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14, 17, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (US Patent App No 2016/0048655)[hereinafter Maitra] in view of Rattanajariya and Piromsopa, Applying Deep Learning in Word Embedding for Making a Diagnosis Prediction Model from Orthopedic Clinical Note, NLPIR 2019: Proceedings of the 2019 3rd Int Con on Natural Language Processing and Information Retrieval 44-48 (June 2019)[hereinafter Rattanajariya] further evidenced by Katz et al., Reluplex: An Efficient SMT Solver for Verifying Deep Neural Networks, Conference Paper in Lecture Notes in Computer Science (Feb 2017) in § 2 Background; Neural Networks on p. 3.
As per claim 1, Maitra teaches the following:
a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor is taught in the Detailed Description on p. ¶ 0136-137 (teaching on a data processing system with hardware components including a memory with instructions to execute a pharmacovigilance system);
to specifically configure the processor to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, the method comprising is taught in the Detailed Description in ¶ 0103-0111 and in Table 4 on p. 16 § Expected Adverse Event Determination (teaching on a pharmacovigilance system with a rules engine for identifying clinical inferences regarding the casual chain for a patient's adverse drug reaction including identifying expected/unexpected adverse reaction events (treated as synonymous to pharmacovigilance expectedness));
receiving, by the expectedness cognitive service executing in the data processing system, a patient case is taught in the Detailed Description in ¶ 0033 and ¶ 0063 (teaching on the pharmacovigilance system receiving documents regarding a patient case);
identifying, by the expectedness cognitive service, a set of inputs including a suspect drug is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the intelligent text analysis platform (ITAP), identifying a suspected drug indication);
an adverse event, and  is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, a suspect drug adverse event expectedness);
context features based on the patient case is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, context about the patient case including outcome, seriousness, and relatedness);
wherein the output nodes provide inputs to an expectedness binary classifier within the expectedness cognitive service is taught in the Detailed Description in ¶ 0113-114 and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on using processed data (i.e. the output nodes of a preprocessing algorithm - here the "canonical data structure") within an ITAP rules engine classifying/labeling of an adverse event system);
determining, by an expectedness binary classifier within the expectedness cognitive service a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories is taught in the Detailed Description in ¶ 0103-0112, ¶ 0048, Table 1 on p. 5-6, and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on the ITAP rules engine classifying/labeling if an adverse event exists for the drug (or drug pair) (A and B) in the Summary of Product Characteristics (SPCs) or in the medical literature (treated as synonymous to a plurality of drug labeling service repositories) wherein the events are labeled expected/unexpected (treated as synonymous to a binary classification as defined in the instant application's Specification in ¶ 0088)); -AND-
generating and outputting, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications is taught in the Detailed Description in ¶ 0070 and ¶ 0114-0115 (teaching on generating and outputting via the ITAP interface a report including the identification of the suspect drug and the determined classifications for the adverse drug interaction).
Maitra fails to teach the following; Rattanajariya, however, does disclose:
mapping, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers is taught in the § 3.3.1 Word embedding layer on p. 45 (teaching on mapping the input strings into a word embedding layer wherein the input strings are converted into numeric vector representations);
processing, by a neural network component and a dense layer component within the expectedness cognitive service is taught in the § 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on processing via a neural network containing a deep learning model with a fully connected layer (treated as synonymous to dense layer component));
the vectors of real numbers to provide a combination of weighted outputs is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on processing the input vector representations to generated weighted output values wherein the output values represent confidential percentage of the model for correctly matching an event to an event id);
wherein the dense layer component is a fully connected neural network layer having input node and output nodes wherein each input node is connected to each output node, and is taught in the § 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on a fully connected layer takes the deep representation from the hidden layers and transforms it into the final output classes wherein fully connected means the input node of the input layer are fully connected to the output nodes  of the output layer (i.e. input nodes of the proceeding layer) as evidenced by Katz et al., Reluplex: An Efficient SMT Solver for Verifying Deep Neural Networks, Conference Paper in Lecture Notes in Computer Science (Feb 2017) in § 2 Background; Neural Networks on p. 3); -AND-
based on the combination of weighted outputs; and is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on utilizing the weighted output values confidential percentages of the model to classify correct event to an event id outcomes).
One having ordinary skill in the art at the time the invention was filed would combine the pharmacovigilance detection system of Maitra with the electronic health record processing system utilizing word embedding and neural networks to derive numerical representations for unstructured string data of Rattanajariya with the motivation of utilizing a computational modeling tool that is “powerful and does not introduce additional work to physician” (Rattanajariya in the Abstract on p. 44).
As per claim 6, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 1. Maitra also teaches:
the method of claim 1, wherein the context features comprise country of purchase of the suspect drug, date of purchase of the suspect drug, country of occurrence of the adverse event, date of occurrence of the adverse event, seriousness of the adverse event, or severity of the adverse event is taught in the Detailed Description in ¶ 0070, 0084, and ¶ 0089 (teaching on the context data including seriousness of the event, severity of the event and date/time of the event).
As per claim 21, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 1. Maitra also teaches:
the method of claim 1, wherein the context features comprise a seriousness category or a binary seriousness classification of the adverse event, wherein the seriousness category or the binary seriousness classification is generated by a seriousness cognitive service executing in the data processing system is taught in the Detailed Description in ¶ 0070, Table 4 on p. 15, and ¶ 0103 (teaching on the context data including seriousness of the event wherein the seriousness is placed in a seriousness category/classification).
As per claim 9, Maitra teaches the following:
a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program comprises instructions, which when executed on a processor of a computing device causes the computing device is taught in the Detailed Description on p. ¶ 0136-137 (teaching on a data processing system with hardware components including a memory with instructions to execute a pharmacovigilance system );
to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, wherein the computer readable program causes the computing device to is taught in the Detailed Description in ¶ 0103-0111 and in Table 4 on p. 16 § Expected Adverse Event Determination (teaching on a pharmacovigilance system with a rules engine for identifying clinical inferences regarding the casual chain for a patient's adverse drug reaction including identifying expected/unexpected adverse reaction events (treated as synonymous to pharmacovigilance expectedness));
receive, by the expectedness cognitive service executing in the data processing system, a patient case is taught in the Detailed Description in ¶ 0033 and ¶ 0063 (teaching on the pharmacovigilance system receiving documents regarding a patient case);
identify, by the expectedness cognitive service, a set of inputs including a suspect drug is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the intelligent text analysis platform (ITAP), identifying a suspected drug indication);
an adverse event, and is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, a suspect drug adverse event expectedness);
context features based on the patient case is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, context about the patient case including outcome, seriousness, and relatedness);
wherein the output nodes provide inputs to an expectedness binary classifier within the expectedness cognitive service is taught in the Detailed Description in ¶ 0113-114 and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on using processed data (i.e. the output nodes of a preprocessing algorithm - here the "canonical data structure") within an ITAP rules engine classifying/labeling of an adverse event system);
determine, by an expectedness binary classifier within the expectedness cognitive service a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories is taught in the Detailed Description in ¶ 0103-0112, ¶ 0048, Table 1 on p. 5-6, and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on the ITAP rules engine classifying/labeling if an adverse event exists for the drug (or drug pair) (A and B) in the Summary of Product Characteristics (SPCs) or in the medical literature (treated as synonymous to a plurality of drug labeling service repositories) wherein the events are labeled expected/unexpected (treated as synonymous to a binary classification as defined in the instant application's Specification in ¶ 0088)); -AND-
generate and output, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications is taught in the Detailed Description in ¶ 0070 and ¶ 0114-0115 (teaching on generating and outputting via the ITAP interface a report including the identification of the suspect drug and the determined classifications for the adverse drug interaction).
Maitra fails to teach the following; Rattanajariya, however, does disclose:
map, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers is taught in the 3.3.1 Word embedding layer on p. 45 (teaching on mapping the input strings into a word embedding layer wherein the input strings are converted into numeric vector representations);
process, by a neural network component and a dense layer component within the expectedness cognitive service is taught in the 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on processing via a neural network containing a deep learning model with a fully connected layer (treated as synonymous to dense layer component));
the vectors of real numbers to provide a combination of weighted outputs is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on processing the input vector representations to generated weighted output values wherein the output values represent confidential percentage of the model for correctly matching an event to an event id);
wherein the dense layer component is a fully connected neural network layer having input node and output nodes wherein each input node is connected to each output node, and is taught in the § 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on a fully connected layer takes the deep representation from the hidden layers and transforms it into the final output classes wherein fully connected means the input node of the input layer are fully connected to the output nodes  of the output layer (i.e. input nodes of the proceeding layer) as evidenced by Katz et al., Reluplex: An Efficient SMT Solver for Verifying Deep Neural Networks, Conference Paper in Lecture Notes in Computer Science (Feb 2017) in § 2 Background; Neural Networks on p. 3); -AND-
based on the combination of weighted outputs; and is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on utilizing the weighted output values confidential percentages of the model to classify correct event to an event id outcomes).
One having ordinary skill in the art at the time the invention was filed would combine the pharmacovigilance detection system of Maitra with the electronic health record processing system utilizing word embedding and neural networks to derive numerical representations for unstructured string data of Rattanajariya with the motivation of utilizing a computational modeling tool that is “powerful and does not introduce additional work to physician” (Rattanajariya in the Abstract on p. 44).
As per claim 14, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 9. Maitra also teaches:
the computer program product of claim 9, wherein the context features comprise country of purchase of the suspect drug, date of purchase of the suspect drug, country of occurrence of the adverse event, date of occurrence of the adverse event, seriousness of the adverse event, or severity of the adverse event is taught in the Detailed Description in ¶ 0070, 0084, and ¶ 0089 (teaching on the context data including seriousness of the event, severity of the event and date/time of the event).
As per claim 22, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 9. Maitra also teaches:
the computer program product of claim 9, wherein the context features comprise a seriousness category or a binary seriousness classification of the adverse event, wherein the seriousness category or the binary seriousness classification is generated by a seriousness cognitive service executing in the data processing system is taught in the Detailed Description in ¶ 0070, Table 4 on p. 15, and ¶ 0103 (teaching on the context data including seriousness of the event wherein the seriousness is placed in a seriousness category/classification).
As per claim 17, Maitra teaches the following:
a computing device comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions, which when executed on a processor of a computing device causes the computing device to implement an expectedness cognitive service for identifying expectedness of a patient case with respect to a suspect drug, wherein the instructions cause the processor to is taught in the Detailed Description on p. ¶ 0136-137 (teaching on a data processing system with hardware components including a memory with instructions to execute a pharmacovigilance system);
receive, by the expectedness cognitive service executing in the data processing system is taught in the Detailed Description in ¶ 0103-0111 and in Table 4 on p. 16 § Expected Adverse Event Determination (teaching on a pharmacovigilance system with a rules engine for identifying clinical inferences regarding the casual chain for a patient's adverse drug reaction including identifying expected/unexpected adverse reaction events (treated as synonymous to pharmacovigilance expectedness));
a patient case is taught in the Detailed Description in ¶ 0033 and ¶ 0063 (teaching on the pharmacovigilance system receiving documents regarding a patient case);
identifying, by the expectedness cognitive service, a set of inputs including a suspect drug is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the intelligent text analysis platform (ITAP), identifying a suspected drug indication);
an adverse event, and is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, a suspect drug adverse event expectedness);
context features based on the patient case is taught in the Detailed Description in ¶ 0070 (teaching on the pharmacovigilance system, specifically the ITAP, context about the patient case including outcome, seriousness, and relatedness);
wherein the output nodes provide inputs to an expectedness binary classifier within the expectedness cognitive service is taught in the Detailed Description in ¶ 0113-114 and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on using processed data (i.e. the output nodes of a preprocessing algorithm - here the "canonical data structure") within an ITAP rules engine classifying/labeling of an adverse event system);
determine, by an expectedness binary classifier within the expectedness cognitive service a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories; and is taught in the Detailed Description in ¶ 0103-0112, ¶ 0048, Table 1 on p. 5-6, and in Table 4 on p. 15-16 § Expected Adverse Event Determination and § Drug Categorization (teaching on the ITAP rules engine classifying/labeling if an adverse event exists for the drug (or drug pair) (A and B) in the Summary of Product Characteristics (SPCs) or in the medical literature (treated as synonymous to a plurality of drug labeling service repositories) wherein the events are labeled expected/unexpected (treated as synonymous to a binary classification as defined in the instant application's Specification in ¶ 0088)); -AND-
generate and output, by the expectedness cognitive service, an expectedness classification output comprising the plurality of expectedness classifications is taught in the Detailed Description in ¶ 0070 and ¶ 0114-0115 (teaching on generating and outputting via the ITAP interface a report including the identification of the suspect drug and the determined classifications for the adverse drug interaction).
Maitra fails to teach the following; Rattanajariya, however, does disclose:
map, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers is taught in the 3.3.1 Word embedding layer on p. 45 (teaching on mapping the input strings into a word embedding layer wherein the input strings are converted into numeric vector representations);
process, by a neural network component and a dense layer component within the expectedness cognitive service is taught in the 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on processing via a neural network containing a deep learning model with a fully connected layer (treated as synonymous to dense layer component));
the vectors of real numbers to provide a combination of weighted outputs is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on processing the input vector representations to generated weighted output values wherein the output values represent confidential percentage of the model for correctly matching an event to an event id); 
wherein the dense layer component is a fully connected neural network layer having input node and output nodes wherein each input node is connected to each output node, and is taught in the § 3.3.2 Fully connected layer on p. 45, § 4. MODEL, Figure 1, and § 5.1 Model Configuration and Training on p. 46 (teaching on a fully connected layer takes the deep representation from the hidden layers and transforms it into the final output classes wherein fully connected means the input node of the input layer are fully connected to the output nodes  of the output layer (i.e. input nodes of the proceeding layer) as evidenced by Katz et al., Reluplex: An Efficient SMT Solver for Verifying Deep Neural Networks, Conference Paper in Lecture Notes in Computer Science (Feb 2017) in § 2 Background; Neural Networks on p. 3); -AND-
based on the combination of weighted outputs; and is taught in the § 5.1 Model Configuration and Training on p. 46 and § 5.2 Results and Analysis on p. 46-47 (teaching on utilizing the weighted output values confidential percentages of the model to classify correct event to an event id outcomes).
One having ordinary skill in the art at the time the invention was filed would combine the pharmacovigilance detection system of Maitra with the electronic health record processing system utilizing word embedding and neural networks to derive numerical representations for unstructured string data of Rattanajariya with the motivation of utilizing a computational modeling tool that is “powerful and does not introduce additional work to physician” (Rattanajariya in the Abstract on p. 44).
As per claim 20, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 17. Maitra also teaches:
the computing device of claim 17, wherein the context features comprise country of purchase of the suspect drug, date of purchase of the suspect drug, country of occurrence of the adverse event, date of occurrence of the adverse event, seriousness of the adverse event, or severity of the adverse event is taught in the Detailed Description in ¶ 0070, 0084, and ¶ 0089 (teaching on the context data including seriousness of the event, severity of the event and date/time of the event).
As per claim 25, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 17. Maitra also teaches:
the computing device of claim 17, wherein the context features comprise a seriousness category or a binary seriousness classification of the adverse event, wherein the seriousness category or the binary seriousness classification is generated by a seriousness cognitive service executing in the data processing system is taught in the Detailed Description in ¶ 0070, Table 4 on p. 15, and ¶ 0103 (teaching on the context data including seriousness of the event wherein the seriousness is placed in a seriousness category/classification).

Claims 3-4, 11-12, and 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (US Patent App No 2016/0048655)[hereinafter Maitra] in view of Rattanajariya and Piromsopa, Applying Deep Learning in Word Embedding for Making a Diagnosis Prediction Model from Orthopedic Clinical Note, NLPIR 2019: Proceedings of the 2019 3rd Int Con on Natural Language Processing and Information Retrieval 44-48 (June 2019)[hereinafter Rattanajariya] in further view of Tran et al., A Multi-Task Learning Framework for Extracting Drugs and Their Interactions from Drug Labels, arXiv:1905.07464v1 (May 17, 2019)[hereinafter Tran]. 
As per claim 3, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 1. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the method of claim 1, wherein the neural network component comprises a multitask convolutional neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including convolutional neural network).
One having ordinary skill in the art at the time the invention was filed would include a multitask convolutional neural network as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2). 
As per claim 4, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 1. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the method of claim 1, wherein the neural network component comprises a bidirectional long short-term memory (LSTM) neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including Bi-directional Long ShortTerm Memory networks (Bi-LSTMs)).
One having ordinary skill in the art at the time the invention was filed would include a Bi-LSTMs as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2) wherein “A Bi-LSTM component is used to annotate IOB tags for joint entity recognition” (Tran in the § Neural Network Architecture on p. 4 col 1). 
As per claim 11, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 9. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the computer program product of claim 9, wherein the neural network component comprises a multitask convolutional neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including convolutional neural network).
One having ordinary skill in the art at the time the invention was filed would include a multitask convolutional neural network as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2). 
As per claim 12, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 9. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the computer program product of claim 9, wherein the neural network component comprises a bidirectional long short-term memory (LSTM) neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including Bi-directional Long ShortTerm Memory networks (Bi-LSTMs)).
One having ordinary skill in the art at the time the invention was filed would include a Bi-LSTMs as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2) wherein “A Bi-LSTM component is used to annotate IOB tags for joint entity recognition” (Tran in the § Neural Network Architecture on p. 4 col 1). 
As per claim 23, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 17. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the computing device of claim 17, wherein the neural network component comprises a multitask convolutional neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including convolutional neural network).
One having ordinary skill in the art at the time the invention was filed would include a multitask convolutional neural network as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2). 
As per claim 24, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 17. Maitra and Rattanajariya fail to teach the following; Tran, however, does disclose:
the computing device of claim 17, wherein the neural network component comprises a bidirectional long short-term memory (LSTM) neural network is taught in the § 2.3 Methodology on p. 3 col 1 and § Neural Network Architecture on p. 4 col 1 (teaching on the multi-task learning neural network architecture for identifying adverse drug interactions including Bi-directional Long ShortTerm Memory networks (Bi-LSTMs)).
One having ordinary skill in the art at the time the invention was filed would include a Bi-LSTMs as taught by Tran with the neural network component of Maitra and Rattanajariya with the motivation of accurately “being able to extract DDIs from structured product labeling (SPL) documents for prescription drugs is an important effort toward effective dissemination of drug safety information” (Tran in the § I Introduction on p. 1 col 2) wherein “A Bi-LSTM component is used to annotate IOB tags for joint entity recognition” (Tran in the § Neural Network Architecture on p. 4 col 1). 

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (US Patent App No 2016/0048655)[hereinafter Maitra] in view of Rattanajariya and Piromsopa, Applying Deep Learning in Word Embedding for Making a Diagnosis Prediction Model from Orthopedic Clinical Note, NLPIR 2019: Proceedings of the 2019 3rd Int Con on Natural Language Processing and Information Retrieval 44-48 (June 2019)[hereinafter Rattanajariya] in further view of Gerrit-Jan Nijveldt, Introduction to Core Labeling, Drug Information Association Global Presentation (October 7, 2011)[hereinafter Nijveldt]. 
As per claim 5, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 1. Maitra also teaches:
the method of claim 1, wherein the plurality of drug labeling service repositories comprise … Summary of Product Characteristics (SMPC), …  is taught in the Detailed Description in ¶ 0055 and in Table 4 on p. 15 § Drug Categorization (Primary, Secondary, Concomitant, Treatment, etc.) (teaching on event classification labeling including Summary of Product Characteristics (SPCs) repository).
Maitra and Rattanajariya fail to teach the following; Nijveldt, however, does disclose:
Investigator's Brochure (IB) is taught in the p. 16 bottom slide (teaching on IB as a source of labeling-related tools/guidelines);
Company Core Data Sheet (CCDS) is taught in the p. 7 bottom slide, p. 16 bottom slide, and p. 21 bottom slide (teaching on CCDS as a source of labeling-related tools/guidelines);            -AND-
and United States Prescribing Information (USPI) is taught in the p. 7 top slide (teaching on USPI as a source of labeling-related tools/guidelines). 
One having ordinary skill in the art at the time the invention was filed would include additional drug labeling service repositories as taught by Nijveldt with the SMPC repository of Maitra and Rattanajariya with the motivation of using more than a local label to learn about drug interactions/side effects/warning as “a local label does not fully represent the company position, and therefore [is] not the best solution as an internal regulatory tool although there might be some reasons to do so” (Nijveldt on p. 6 bottom slide).
As per claim 13, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 9. Maitra also teaches:
the computer program product of claim 9, wherein the plurality of drug labeling service repositories comprise ... Summary of Product Characteristics (SMPC), … is taught in the Detailed Description in ¶ 0055 and in Table 4 on p. 15 § Drug Categorization (Primary, Secondary, Concomitant, Treatment, etc.) (teaching on event classification labeling including Summary of Product Characteristics (SPCs) repository).
Maitra and Rattanajariya fail to teach the following; Nijveldt, however, does disclose:
Investigator's Brochure (IB) is taught in the p. 16 bottom slide (teaching on IB as a source of labeling-related tools/guidelines);
Company Core Data Sheet (CCDS) is taught in the p. 7 bottom slide, p. 16 bottom slide, and p. 21 bottom slide (teaching on CCDS as a source of labeling-related tools/guidelines);            -AND-
and United States Prescribing Information (USPI) is taught in the p. 7 top slide (teaching on USPI as a source of labeling-related tools/guidelines). 
One having ordinary skill in the art at the time the invention was filed would include additional drug labeling service repositories as taught by Nijveldt with the SMPC repository of Maitra and Rattanajariya with the motivation of using more than a local label to learn about drug interactions/side effects/warning as “a local label does not fully represent the company position, and therefore [is] not the best solution as an internal regulatory tool although there might be some reasons to do so” (Nijveldt on p. 6 bottom slide).
As per claim 19, the combination of Maitra and Rattanajariya discloses all of the limitations of claim 17. Maitra also teaches:
the computing device of claim 17, wherein the plurality of drug labeling service repositories comprise … Summary of Product Characteristics (SMPC), …  is taught in the Detailed Description in ¶ 0055 and in Table 4 on p. 15 § Drug Categorization (Primary, Secondary, Concomitant, Treatment, etc.) (teaching on event classification labeling including Summary of Product Characteristics (SPCs) repository).
Maitra and Rattanajariya fail to teach the following; Nijveldt, however, does disclose:
Investigator's Brochure (IB) is taught in the p. 16 bottom slide (teaching on IB as a source of labeling-related tools/guidelines);
Company Core Data Sheet (CCDS) is taught in the p. 7 bottom slide, p. 16 bottom slide, and p. 21 bottom slide (teaching on CCDS as a source of labeling-related tools/guidelines);            -AND-
and United States Prescribing Information (USPI) is taught in the p. 7 top slide (teaching on USPI as a source of labeling-related tools/guidelines). 
One having ordinary skill in the art at the time the invention was filed would include additional drug labeling service repositories as taught by Nijveldt with the SMPC repository of Maitra and Rattanajariya with the motivation of using more than a local label to learn about drug interactions/side effects/warning as “a local label does not fully represent the company position, and therefore [is] not the best solution as an internal regulatory tool although there might be some reasons to do so” (Nijveldt on p. 6 bottom slide).


Response to Arguments
Applicant's arguments filed 07 January 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. 
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that, by limiting the structure of the neural network, the claims may no longer be practically performed in the mind and therefore do not recite an abstract idea. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Examiner disagrees that the functions of a word embedding component cannot be  a mental process performable by the use of pen and paper – as the fundamentals of word embedding is the representation of words as binary vectors, wherein under the broadest reasonable interpretation includes a simplistic model created manually. Furthermore, Examiner disagrees that the functions of the expectedness binary classifier to predict binary classifications of data cannot be performed by a human mind. A human mind is equipped to classify outputs into two categories. While certain embodiments of the claim language would be too complex to be performed mentally as indicated by Applicant, there is no evidence of such complexity/dimensionality in the particular claim language that would indicate that the tasks performed within the abstract idea could not be practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations  (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)).  Note that the use of electronic means/generic computer components for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). 
Applicant asserts that a human mind cannot practically perform the processing of input data via the neural network and dense layer components. Examiner agrees. However, Examiner notes that the neural network and dense layer components are not treated as a part of the abstract idea, but instead analyzed as additional elements under Step 2A Prong 2 and Step 2B as Examiner agrees that the processing by a neural network component and dense layer component within the expectedness cognitive service with the fully connected structure between the input and output nodes is not practically performable in the mind. 
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant asserts that the combination of the above recited limitations of a word embedding component, neural network, dense layer component, and expectedness binary classifier amount to a new computer tool and the use of said limitations on a general-purpose computer would amount to a special-purpose computer. Applicant asserts that by directed the claims to a computerized expectedness cognitive service, the claims are implemented via a particular machine or manufacture integral to the claim. Examiner disagrees. While naming the computer program as a whole “an expectedness cognitive service”, the computer components utilized to run the code fail to amount to more than a generic computer applying the algorithm encoded in the expectedness cognitive service software. There is no evidence in the disclosure that a special purpose computer would be needed to execute the code. Furthermore, the test is not if otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software.
Next, Applicant asserts the claims’ inclusion of generic computing components are more than a mere drafting effort to link the judicial exception to a particular technological environment designed to monopolize the alleged exception. Applicant asserts that the claims do not preempt further discovery with regards to the abstract idea because the claims add significantly more to the basic principle of the abstract idea. Examiner disagrees. The instant application would preempt the use of the abstract idea of predicting adverse events in patients from suspect pharmaceuticals utilizing well understood, routine, and conventional computer components and computational algorithms.  
Finally, Applicant asserts that Examiner wrongly considered if the additional elements were well-understood, routine, and conventional activity under Step 2A. Applicant is correct that the well understood, routine, and conventional analysis is considered under Step 2B. Examiner’s analysis of the structure of the additional elements provided in the Specification under Step 2A Prong Two, while also utilized in Step 2B, provides insight to the practical application of the additional elements. Examiner must consider when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Examiner is looking to the specification in Step 2A Prong 2 to determine if the additional elements amount to a generic computer. 
Furthermore, note that under Step 2A Prong 2, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)).  

Applicant's arguments filed 07 January 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant primarily asserts that the combination of references would fail to teach on the totality of the claimed invention. Applicant’s arguments rely on an underlying assumption that the entirety of the expectedness cognitive service must be taught in a single reference as the service could not be a simple combination of known parts. Examiner disagrees. The expectedness cognitive service performs three distinct functional steps: (1) receiving data regarding a suspected pharmaceutical, a patient’s adverse event to suspected pharmaceutical, and contextual data regarding the adverse event – i.e. collectively “new event data”; (2) utilizing a word embedding component that vectorizes the new event data and inputs said vectors to a neural network to find associations between the input vectors and output events; and (3) using the output events to classify the new event data into one of two categories. 
While the model taught by Rattanajariya is for more general diagnostic related new even input (as opposed to adverse event specific data), the process of word embedding vectorization of text input, forming connections between the input and output layers via the neural network, and generating predictive data about the input data would not result in an unexpected outcome if the subject of the model was adverse drug event prediction v. diagnosis prediction. The dense layer and neural network component does not amount to an inventive concept because the exact subject of the model changes. Therefore, the combination of the data input determination of step 1 and the binary classification of step 3 of Maitra with the  neural network using word embeddings of Rattanajariya would result in the claimed invention of the expectedness cognitive service. Applicant has not provided any evidence that there would not be a reasonable expectation of success for the combination outside of mere assertions that the references may not be combined within the very specific context of the claim. Note that no explicit teaching that the modeling technique may be used in every other relevant context must be present for the prior art for there to be a proper motivation to combine the references.  Examiner maintains the same assertion in reference to Applicant’s similar arguments for the use of Tran to reject the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karimi et al., Text and data mining techniques in adverse drug reaction detection, 1(1) ACM Computing Surveys (March 2015) teaching on a semantic mapping using a word association clustering approach (i.e. word embedding) and Bayesian confidence propagation neural networks for pharmacovigilance in the § 5.1. Signal Detection Techniques for Spontaneous Reporting Systems and § 5.4. Signal Detection Techniques for Unstructured Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626